      Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 1 of 16. PageID #: 24500




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                              )          CASE NO. 1:16-cr-329-2
                                                       )
                                                       )
                         PLAINTIFF,                    )          JUDGE SARA LIOI
                                                       )
vs.                                                    )
                                                       )          MEMORANDUM OPINION AND
                                                       )          ORDER
SARI ALQSOUS,                                          )
                                                       )
                                                       )
                         DEFENDANT.                    )

        Now before the Court is the motion of defendant Sari Alqsous (“Alqsous”) for a

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 583 [“Mot.”].)

Plaintiff United States of America (the “government”) opposes the motion. (Doc. No. 584

[“Opp’n”]), Alqsous has filed a reply (Doc. No. 586 [“Reply”]), and the government has sought

leave to file a sur-reply (Doc. No. 587 [“Sur-Reply”]), which Alqsous opposes (Doc. No. 588

[“Sur-Opp’n”). For the reasons that follow, Alqsous’ motion is DENIED.1

      I. BACKGROUND

        On July 27, 2018, after a five-week jury trial, Alqsous and his three co-defendants were

each found guilty of multiple counts of federal fraud and fraud-related offenses. The charges

related to crimes committed by Alqsous and his co-defendants during their employment as

dentists at MetroHealth Hospital, a public hospital receiving federal and state funding and

1
 Because the Court finds that Alqsous raised new arguments in his reply (see Doc. No. 586), the Court grants the
government’s motion for leave to file a sur-reply. (Sur-Reply).
    Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 2 of 16. PageID #: 24501




serving the poorest citizens of Cuyahoga County, Ohio. Alqsous was specifically found guilty of

the following crimes: RICO conspiracy; conspiracy to commit mail and wire fraud and honest

services mail fraud; Hobbs Act conspiracy; bribery concerning programs receiving federal funds;

conspiracy to solicit, receive, offer or pay healthcare kickbacks; offering or paying healthcare

kickbacks and conspiracy to obstruct justice. (Doc. No. 338 (Alqsous Verdicts).)

       On April 11, 2019, the Court sentenced Alqsous to an aggregate term of 151 months

imprisonment. On May 24, 2019, the Court conducted a restitution hearing, and, on May 31,

2019, the Court entered final judgment against Alqsous. (Doc. No. 517 (Judgment).) In addition

to the 151 month term of imprisonment, the Court ordered restitution in the aggregate amount of

$913,841.88, a portion of which was to be paid on a joint and several basis with Alqsous’ co-

defendants, and a special assessment of $1,600. (Id. at 20250.) Alqsous has appealed his

conviction and sentence, and his appeal remains pending in the United States Court of Appeals

for the Sixth Circuit.

       Alqsous is currently serving his sentence at Moshannon Valley CI (“MVCC”) and has a

projected release date of April 14, 2029. See https://www.bop.gov/inmateloc/ (last visited 6-18-

2020). Upon release from BOP custody, Alqsous is subject to mandatory deportation. (Judgment

at 20249.)

       On May 27, 2020, Alqsous filed the present motion for a compassionate release due to

COVID-19. In support, he cited generally the circumstances surrounding the pandemic and the

difficulties of containing the spread of the virus in the custodial setting. He admits that he “does

not currently have any underlying health issues,” and he does not allege that he has any risk

factors that would increase his risk of suffering serious illness should he contract the virus. (Mot.

                                                 2
    Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 3 of 16. PageID #: 24502




at 24417.) He further concedes that “MVCC does not currently report any active infections” but

insists that he should not have to wait to become infected by the virus. (Id. at 24409, 24417.) He

argues that the Court should take into account his good prison disciplinary record, the possibility

that he might prevail on issues raised on direct appeal of his sentence, and that his medical

background could be put to good use during this pandemic.

       As noted above, the government opposes the motion. The government questions the

Court’s jurisdiction to entertain the motion, and argues, on the merits, that the 18 U.S.C. §

3553(a) factors strongly weigh against immediate release. The government also maintains that

Alqsous may not be released because he poses a danger to the safety of the community. Finally,

the government rejects Alqsous’ arguments relative to the merits of his appellate issues and his

medical experience as irrelevant and “nonsensical,” respectively.

   II. This Court Lacks Jurisdiction over his Motion

       As a threshold matter, the Court must determine whether it may entertain Alqsous’

motion at the present time. “As a general rule the filing of a notice of appeal divests the district

court of jurisdiction and transfers jurisdiction to the court of appeals.” Cochran v. Birkel, 651

F.2d 1219, 1221 (6th Cir. 1981); see Taylor v. KeyCorp, 680 F.3d 609, 616 (6th Cir. 2012) (“The

filing of a notice of appeal is an event of jurisdictional significance—it confers jurisdiction on

the court of appeals and divests the district court of its control over those aspects of the case

involved in the appeal.”) (quotation marks and citation omitted).

       The government argues that the pendency of Alqsous’ direct appeal may divest this Court

of jurisdiction over the instant motion for compassionate release. In support of immediate

release, Alqsous argues that the impact of the recent U.S. Supreme Court decision in Kelly v.

                                                 3
    Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 4 of 16. PageID #: 24503




United States, --U.S.--, 140 S. Ct. 1565 (2020), should be considered in connection with the

present motion. (Mot. at 24418, capitalization omitted.) Alqsous also raised the ruling in Kelly as

a basis for reversal on direct appeal and argues herein that “[t]he Court should therefore take into

consideration the holding in Kelly, as it could result in a reversal of some or all of [his]

convictions, or a reduction in his sentence.” (Id. at 24420.)

       The parties have expended considerable energy in the briefing of the present motion

discussing the potential impact of the decision in Kelly and whether Alqsous waived the

argument by failing to raise it in his opening appellate brief. (Opp’n at 24475-76; Reply at

24487-88; Sur-Reply at 24490-91; Sur-Opp’n at 24497.) Regardless of whether this Court may

consider the likelihood of success on the merits of any appeal in its consideration of a

compassionate release, it is clear that this appellate issue is intricately entwined with the present

motion. See United States v. Walls, No. 92-cr-80236, 2020 WL 1934963, at *2 (E.D. Mich. Apr.

22, 2020) (the district lacked jurisdiction over defendant’s motion for compassionate release due

to COVID-19 because the “requested relief involves matters related to the merits of the

defendant’s appeal”). Accordingly, the Court finds that it likely lacks jurisdiction over Alqsous’

present motion because the requested relief involves matters related to the merits of the appeal.

See, e.g., United States v. Vigna, No. S1 16-CR-786-3, at *3 (NSR), 2020 WL 1900495

(S.D.N.Y. Apr. 17, 2020) (district court finding that it was “without authority to rule on

[defendant’s] Section 3582(c)(1)(A) application because it would affect an aspect of the case that

[is] before [the Court of Appeals]”) (quotation marks and citation omitted).

       But Federal Rule of Criminal Procedure 37(a) provides that “[i]f a timely motion is made

for relief that the court lacks authority to grant because of an appeal that has been docketed and

                                                  4
    Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 5 of 16. PageID #: 24504




pending, the court may: (1) defer considering the motion; (2) deny the motion; or (3) state either

that it would grant the motion if the court of appeals remands for that purpose or that the motion

raises a substantial issue.” Fed. R. Crim. P. 37(a). Given the urgency implied in motions for

compassionate release due to the COVID-19 pandemic, the Court elects to reach the merits and

deny Alqsous’ motion.

   III. COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(C)(1)(A)(I)

       A.        Exhaustion

       As the Court has recently noted in other cases involving similar motions, the sentencing

court has no inherent authority to modify an otherwise valid sentence. United States v.

Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, the authority of the Court to resentence a

defendant is limited by statute. United States v. Houston, 529 F.3d 743, 748–49 (6th Cir. 2008)

(citing United States v. Ross, 245 F.3d 577, 858 (6th Cir. 2001)). Title 18 U.S.C. § 3582(c)(1)(A)

provides that courts may “reduce [an inmate’s] term of imprisonment (and may impose a term of

probation or supervised release with or without conditions that does not exceed the unserved

portion of the original term of imprisonment)” where “extraordinary and compelling reasons

warrant [release],” or the prisoner’s age and other factors make release appropriate. 18 U.S.C. §

3582(c)(1)(A).

       Prior to 2018, only the Bureau of Prisons (“BOP”) could move a district court under §

3582(c)(1)(A) for the compassionate release of a federal prisoner. On December 21, 2018, the

First Step Act of 2018 (FSA) amended 18 U.S.C. § 3582(c)(1)(A) to allow prisoners to directly

petition courts for compassionate release. The amendment provides prisoners with two direct

routes to court: (1) file a motion after fully exhausting administrative appeals of the BOP’s

                                                5
    Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 6 of 16. PageID #: 24505




decision not to file a motion for compassionate release, or (2) file a motion after “the lapse of 30

days from the receipt . . . of such a request” by the warden of the prisoner’s facility, “whichever

is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       Alqsous claims that he has satisfied the statutory exhaustion requirements because the

warden has denied his request and thirty days has passed since he first submitted that request to

the warden. (Mot. at 24404.) There is a split in authority on the question of whether the

exhaustion requirement is satisfied simply by making a formal initial request and allowing thirty

days to elapse prior to filing suit (regardless of the outcome of the initial request), or whether a

response by the warden within 30 days “eliminat[es] the elapse of thirty (30) days as a path to

judicial review because this denial, unlike an implicit denial, can be appealed administratively.”

See United States v. Bolze, No. 3:09-CR-93-TAV-CCS-1, 2020 WL 2521273, at *3 (E.D. Tenn.

May 13, 2020) (finding inmate who had his administrative request for compassionate release

denied by warden within 30 days was required to fully exhaust administrative remedies before

filing suit); see also United States v. Fields, No. 3:12-cr-00022-JKS-1, 2020 WL 2744109, at

*4–5 (D. Alaska May 6, 2020) (noting the split in authority and collecting cases).

       The Sixth Circuit appears to have weighed in on this debate over statutory interpretation

in favor of finding that the passage of thirty days, regardless of the availability of administrative

appeals, triggers an inmate’s right to proceed in federal court. See Alam, No. 20-1298, at *5

(“Prisoners who seek compassionate release have the option to take their claim to federal court

within 30 days, no matter the appeals available to them.”) (emphasis added). In any event, the

court in Alam also held that the exhaustion requirements in § 3582(a)(1)(A), while mandatory

claim-processing rules, are not jurisdictional in nature. Id. at *3. Because these statutory

                                                 6
    Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 7 of 16. PageID #: 24506




exhaustion requirements are not jurisdictional, they bind a court “only when properly asserted

and not forfeited.” Id. (citing Eberhart v. United States, 546 U.S. 12, 19, 126 S. Ct. 403, 163 L.

Ed. 2d 14 (2005) (per curiam)). The government has forfeited any exhaustion argument by

failing to address it in its response, and, therefore, the Court finds exhaustion is not a bar to the

present motion.

       B.      Availability of Compassionate Release

       There are three components to a compassionate release merits analysis: (1) whether

extraordinary and compelling reasons warrant a reduction in sentence, as described by the United

States Sentencing Commission; (2) whether the § 3553(a) factors—“to the extent that they are

applicable”—render the reduction inappropriate; and (3) whether defendant would be a danger to

the public.

               1.      Extraordinary and Compelling Circumstances

       Alqsous is a healthy 36 year old male with no “underlying health issues,” and he does not

suggest that he has any serious medical conditions that would constitute extraordinary and

compelling circumstances. (Mot. at 24417.) And while he concedes that there are currently no

confirmed cases of COVID-19 at his facility, he relies exclusively on the current pandemic and

its impact generally on the federal prison system to supply a basis for the Court to find the

existence of extraordinary and compelling circumstances. (Id. at 24407-13.)

       The applicable policy statement issued by the United States Sentencing Commission, §

1B1.13 of the U.S.S.G., explains that extraordinary and compelling reasons may exist where the

defendant is “suffering from a serious physical or medical condition … that substantially

diminishes the ability of the defendant to self-care within the environment of a correctional

                                                 7
     Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 8 of 16. PageID #: 24507




facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt.

n.1(A)(ii)(I)2. The Court also finds that U.S.S.G. § 1B1.13 cmt. n.1(D) applies in this case. That

provision mandates that, “[a]s determined by the Director of the [BOP], there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with” the

other reasons enumerated in U.S.S.G. § 1B1.13 cmt. n.1. While the section refers to a BOP

determination, the Sentencing Commission’s policy statement was not amended after the

enactment of the FSA. Consequently, “a growing number of district courts have concluded the

Commission lacks an applicable policy statement regarding when a judge can grant

compassionate release … because the Commission never harmonized its policy statement with

the FSA.” United States v. Mondaca, No. 89-CR-0655, 2020 WL 1029024, at *3 (S.D. Cal. Mar.

3, 2020) (quoting United States v. Brown, 411 F. Supp. 3d 446, 447, 499 (S.D. Iowa 2019)

(collecting district court cases)). Given this lack of applicable guidance, courts have held that

they are not constrained by prior Commission policy statements as to what constitutes

extraordinary and compelling reasons for a sentence reduction. See United States v. Rodriguez,

No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *4 (E.D. Pa. Apr. 1, 2020) (noting that “a

majority of district courts have concluded that the old policy statement provides helpful

guidance, [but] … does not constrain [a court’s] independent assessment of whether

extraordinary and compelling reasons warrant a sentence reduction under § 3582(c)(1)(A)”)

(quotation marks and citations omitted); United States v. Young, No. 2:00-cr-00002-1, 2020 WL


2
  An inmate can also demonstrate a medical condition that satisfies the existence of an extraordinary and compelling
reason requirement if he can show he is “suffering from a terminal illness,” suffering from a serious functional or
cognitive impairment,” or he is “experiencing a deteriorating physical or mental health because of the aging
process.” 18 U.S.C. § 1B1.13(1)(A) cmt. 1(A)(i) and (ii)(II), (III). Alqsous is 36 years old and does not argue that he
suffers from a medical condition that would fall into any of these categories, nor would the record support such a
finding.
                                                          8
    Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 9 of 16. PageID #: 24508




1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (“In short, federal judges are no longer constrained by

prior Commission policy statements as to what constitutes extraordinary and compelling reasons

for a sentence reduction. See United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 WL

1627331, at *4 (E.D. Pa. Apr. 1, 2020) (noting that “a majority of district courts have concluded

that the old policy statement provides helpful guidance, [but] … does not constrain [a court’s]

independent assessment of whether extraordinary and compelling reasons warrant a sentence

reduction under § 3582(c)(1)(A)”) (quotation marks and citations omitted); United States v.

Young, No. 2:00-cr-00002-1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (“In short,

federal judges are no longer constrained by the BOP Director’s determination of what constitutes

extraordinary and compelling reasons for a sentence reduction.”)

       Further, in light of the unprecedented circumstances surrounding the COVID-19

pandemic, “[n]umerous courts have recently concluded that ‘extraordinary and compelling

reasons’ exist for purposes of § 3582(c)(1)(A) where inmates suffer from medical conditions that

place them at a higher risk of serious illness in the event they contract COVID-19.” United States

v. Jackson, No. 5:02-cr-30020, 2020 WL 2735724, at *3 (W.D. Va. May 26, 2020); see Bolze,

2020 WL 2521273, at *7 (noting that “a defendant’s medical condition could provide an

extraordinary and compelling reason under § 1B1.13 n.1(A)(ii) if a defendant suffers from a

chronic medical condition that the Centers for Disease Control has recognized as elevating the

risk of becoming seriously ill from COVID-19”).

       In its opposition, the government does not seriously dispute that an inmate with an

established risk factor for COVID-19 identified by the Centers for Disease Control and

Prevention (“CDC”) could satisfy the standard of “extraordinary and compelling reasons,”

                                                9
   Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 10 of 16. PageID #: 24509




provided the condition reasonably could be found to be “serious” and to “substantially diminish[]

the ability of the defendant to provide self-care within the environment of a correctional facility,”

even if the condition would not support such a finding absent the risk of COVID-19. See

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I)); (Opp’n at 24465 [“The government acknowledges that

COVID-19 may affect whether an inmate can show an ‘extraordinary and compelling reason” for

immediate release”].) Instead, it argues that the existence of the COVID-19 virus alone cannot

satisfy the requirement that there be extraordinary and compelling circumstances supporting

compassionate release. The Court agrees.

       Courts have consistently held that “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot justify compassionate release[.]”

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also United States v. Eberhart, 13-

cr-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“a reduction of sentence

due solely to concerns about the spread of COVID-19 is not consistent with the applicable policy

statement of the Sentencing Commission as required by § 3582(c)(1)(A)”); United States v.

Wright, No. 15-214-04, 2020 WL 1976828, at *5 (W.D. La. Apr. 24, 2020) (“The Court stresses

that the rampant spread of the coronavirus and the conditions of confinement in jail, alone, are

not sufficient grounds to justify a finding of extraordinary and compelling circumstances. Rather,

those circumstances are applicable to all inmates who are currently imprisoned and hence are not

unique to one person. The Court cannot release every prisoner at risk of contracting COVID-19

because the Court would then be obligated to release every prisoner.”)

       Because Alqsous relies exclusively on the threat of COVID-19 to demonstrate the

existence of extraordinary and compelling reasons (see Mot. at 24407-13), he has failed to meet

                                                 10
   Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 11 of 16. PageID #: 24510




his burden of demonstrating his entitlement to immediate release. See United States v. Ebbers,

432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020) (The defendant has the burden to show that he is

entitled to a sentence reduction); see also United States v. Solis, 16-015-CG-MU, 2019 WL

2518452, at *3 (S.D. Ala. June 18, 2019) (inmate has not shown he is entitled to compassionate

relief because, among other things, “his motion wholly fails to indicate, much less provide

documentation, that [his] medical conditions qualify him for compassionate release”). For this

reason alone, his motion for immediate release is properly denied.

       But even if Alqsous had cleared this initial hurdle, this would not end the analysis, as the

Court would next consider the § 3553(a) factors.

               2.      § 3553(a) Factors

       Alqsous argues that a weighing of the § 3553(a) favors his immediate release.

Specifically, he notes that he is a non-violent offender with zero criminal history points, making

him less likely to recidivate. (Mot. at 24413-14.) He suggests that this is “corroborated by the

fact that he has a clean disciplinary history.” (Id. at 24414.) But the compassionate release statute

directs courts to consider all of the 18 U.S.C. § 3553(a) sentencing factors “to the extent that they

are applicable[.]” 18 U.S.C. § 3582(c)(1)(A). Other applicable factors would include the nature

and circumstances of the offense, and the need for the sentence imposed (to reflect the

seriousness of the offense; afford adequate deterrence; protect the public; and provide the

defendant with needed education, training, and treatment). Additionally, the Court may only

order a compassionate release if it finds that Alqsous “is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2).



                                                 11
    Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 12 of 16. PageID #: 24511




        In his capacity as a dentist and a public official, Alqsous engaged in a multi-year, multi-

faceted and sophisticated fraud scheme wherein he and others received kickbacks and other

unlawful renumeration at the expense of his patients, his public hospital, and the taxpayers of

Cuyahoga County, Ohio. Alqsous, along with two of his co-conspirators—Edward Hills and

Yazan Al-Madani—also obstructed justice in an effort to avoid detection by MetroHealth

Hospital and state and federal authorities. Alqsous received a significant sentence (151 months)

for his crimes of which he concedes he has served less than twenty percent (20%), and the Court

takes issue with his suggestion that he has already served the equivalent of a “significant term of

imprisonment.”3 (Mot. at 24415-16.) Moreover, at sentencing, the Court expressed its

astonishment with the vigor in which Alqsous pursued his illegal ventures, noting that “we have

an individual who arrives at the hospital and is already engaging in corrupt activity and it just

never stopped.” (TR at 24065; see also id. at 24063 [underscoring that Alqsous engaged in “one

corrupt scheme after another, after another, after another”].) Given the breadth and extent of

Alqsous destructive and fraudulent behavior, the Court agrees with the government that requiring

Alqsous to complete his sentence upholds the respect for the law and the need for general




3
  Alqsous posits that the 28 months he has already served “is six months greater than the average sentence imposed”
on bribery/corruption offenders in fiscal year 2019. (Mot. at 24415, emphasis in original.) Yet, Alqsous was not
convicted of isolated acts of bribery or corruption. Instead, he received a within guidelines sentence for his
leadership role in many elaborate schemes to defraud MetroHealth Hospital and the public that spanned several
years. At sentencing, the Court observed that “no scheme [was] too bold” for Alqsous, whose crimes were “effected
at the expense of the public and indigent patients the hospital was committed to serve.” Doc. No. 539 (Sentencing
Transcript [“TR”] at 24064.) Alqsous received an appropriate sentence that reflected the breadth of the criminal
enterprises in which he engaged and the crimes he committed.
                                                        12
    Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 13 of 16. PageID #: 24512




deterrence.4

         Alqsous’ other arguments, which relate to his appellate issues, his medical background,

and his lack of criminal history points, likewise come up short. The likelihood of success on

direct appeal is not one of the enumerated factors under § 3553(a), and Alqsous cites no

authority for the proposition that it is a proper consideration on a motion for a compassionate

release. As to the good he could do in the midst of this pandemic, Alqsous had his opportunity to

help his community as a medical provider, but he elected, instead, to victimize that same

community for his own personal gain. That he now wishes to be “put to good use” is too little too

late. As for his past criminal record, the fact that he had no significant history of criminal activity

prior to the present case has already been reflected in the sentence he received. The Court finds

that shortening the sentence further to time-served would undermine the need for the sentence

imposed to reflect the seriousness of the crimes committed. Finally, while the Court commends

Alqsous for his good behavior in his time in prison, granting a release on the basis of

“rehabilitation” alone is prohibited by statute, see 28 U.S.C. § 994(t), and the Court finds no




4
  Alqsous highlights the fact that one of his co-defendants, Tariq Sayegh, has already been released to home
confinement. His comparison to co-defendant Sayegh is unavailing for a number of reasons. First, the BOP made the
decision to release Sayegh. Its decision was not constrained by a consideration of §§ 3582 and 3553(a). Second,
unlike Alqsous and his other two co-conspirators—Hills and Al-Madani—Sayegh was only involved in one
fraudulent scheme. His substantially lower sentence of 60 months (see Doc. No. 498 [Sayegh Judgment]) reflects his
more limited role in the overall conspiracy. Third, as the government notes, Sayegh is not subject to deportation like
Alqsous; thus aspects of the First Step Act are available to him, such as home confinement and early release, while
they remain statutorily unavailable to Alqsous. Finally, Sayegh was not convicted of obstruction of justice, as
Alqsous was.
                                                         13
    Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 14 of 16. PageID #: 24513




other compelling reason to grant Alqsous a compassionate release. 5 See also U.S.S.G. § 1B1.13.

         The Court is sympathetic to Alqsous’ fear that he will contract COVID-19 in prison.

Nonetheless, the Court finds that the § 3553(a) sentencing factors counsel against granting him a

compassionate release.

         C.       Request for Recommendation for Home Confinement or RRC Placement

         As an alternative to compassionate release, Alqsous “request that this Court recommend

to the BOP that he be considered for furlough as soon as practicable.” (Mot. at 24421.) The court

construes this as a request for a judicial recommendation for home confinement or Residential

Reentry Center (“RRC”) placement. The BOP, pursuant to 18 U.S.C. § 3624(c)(1) as amended

by the Second Chance Act, Pub. L. No. 110-199, § 251(a), 122 Stat. 657 (2008), may place an

inmate in community or home confinement for no longer than twelve months at the end of his or

her sentence. See Demis v. Sniezek, 558 F.3d 508, 514 (6th Cir. 2009). While a court may make

non-binding recommendations for placement in an RRC or home confinement, the BOP has the

exclusive authority to determine if an inmate should be placed in such a setting and, if so, for

how long. 18 U.S.C. § 3621(b); see Martin v. United States, No. 05-17, 2008 WL 3546433, at

*1–2 (W.D. Pa. Aug. 12, 2008).

         The First Step Act modified § 3624 to further explain who was eligible for prerelease

custody. Pub. L. No. 115-391, § 102. The Act elaborates on the risk reassessment levels needed

5
  The government argues that the Court should also find that Alqsous represents a danger to the community. Relying
on the economic and pecuniary harm he and his co-conspirators inflicted on MetroHealth and the public, the
government argues that “Alqsous would pose a danger to public safety if released.” (Opp’n at 24470.) While the
Court agrees with the government that Alqsous’ schemes caused real economic harm to the community, it was his
position as a public official and practicing dentist that made that harm possible. It is unlikely that Alqsous will ever
occupy a public position again in this country and, as the government notes, his dentistry license is now subject to
permanent revocation. But as set forth above, the Court need not reach a determination as to whether Alqsous would
represent a danger to the community if released because he does not otherwise satisfy the requirements for
compassionate release.
                                                           14
    Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 15 of 16. PageID #: 24514




for a prisoner to be considered for prerelease custody. Id. It also details the types of prerelease

custody, which include home confinement and placement in an RRC. Id. However, it did not

modify the requirement that the BOP, not the Court, make the decision to place a prisoner on

home confinement or in an RRC. See 18 U.S.C. § 3624(b)(1) & (c)(1); Heard v. Quintana, 184

F. Supp. 3d 515, 520 (E.D. Ky. 2006) (explaining that the BOP may consider placing a federal

inmate in home confinement or an RRC). Further, the First Step Act did not alter the fact that the

Second Chance Act does not guarantee RRC placement or home confinement, it only directs the

Director of the BOP to consider it. See Demis, 558 F.3d at 514.

        The BOP’s decision whether to place a prisoner in home confinement or in an RRC at the

end of his sentence is guided by five factors set forth in 18 U.S.C. § 3621(b). One of those

factors is any statement from the sentencing court. § 3621(b)(4). Accordingly, the sentencing

court is permitted, where appropriate, to make a non-binding recommendation to the BOP.

        Even if Alqsous were eligible for placement in an RRC or into home confinement,6 for

many of the same reasons the Court determined that Alqsous is not entitled to a compassionate

release, the Court finds that it would be inappropriate to recommend him for early RRC

placement or home confinement.




6
  As a deportable alien, it is unlikely that Alqsous would qualify to serve a portion of his sentence in community
control. See United States v. Saeed-Watara, 3:09-cr-00118-TBR, 2017 WL 627435, at *1 (W.D. Ky. Feb. 15, 2017)
(noting that “BOP regulations do not ordinarily allow deportable aliens to be placed in community confinement”)
(citing cases).
                                                       15
   Case: 1:16-cr-00329-SL Doc #: 589 Filed: 06/19/20 16 of 16. PageID #: 24515




   IV. CONCLUSION

       For the foregoing reasons, as well as the reasons in the government’s brief opposing

compassionate release, Alqsous’ motion for a compassionate release is DENIED. The Court also

elects not to recommend Alqsous for early RRC placement or home confinement.

       IT IS SO ORDERED.



Dated: June 19, 2020
                                           HONORABLE SARA LIOI
                                           UNITED STATES DISTRICT JUDGE




                                             16
